Filed 6/24/22 P. v. Ruiz CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047959
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. C1881624)

           v.

 EDWARD RUIZ,

           Defendant and Appellant.



         A jury convicted defendant Edward Ruiz of 15 crimes arising from an April 2019
escape from custody and four incidents that occurred in January 2018. The trial court
sentenced Ruiz to 22 years in prison.
         On appeal, Ruiz raises eight claims of error. Stated broadly, he challenges the
sufficiency of the evidence for an assault with a firearm conviction, the effectiveness of
his trial counsel related to that conviction, various aspects of his sentence and an imposed
fee (including under recently enacted statutory changes), and the correctness of the
abstract of judgment.
         For the reasons explained below, we reverse the conviction for assault with a
firearm (count 2), vacate Ruiz’s sentence entirely, and remand the matter for full
resentencing with directions.
                    I. FACTS AND PROCEDURAL BACKGROUND
       A. Procedural History
       On September 24, 2019, during trial, the Santa Clara County District Attorney
filed a third amended information (information) charging Ruiz with 18 crimes: First
degree burglary (Pen. Code, § 460, subd. (a);1 count 1), assault with a firearm (§ 245,
subd. (a)(2); count 2), first degree robbery (§ 212.5, subd. (a); count 3), battery causing
serious bodily injury (§ 243, subd. (d); count 4), felony false imprisonment (§ 236; count
5), two counts of carjacking (§ 215, subd. (a); counts 6 & 8), second degree robbery
(§ 212.5, subd. (c); count 7), attempted second degree robbery (§§ 664, 212.5, subd. (c);
count 9), taking or unauthorized use of a vehicle with intent to temporarily deprive the
owner of title and possession (Veh. Code, § 10851, subd. (a); count 10), attempt to
dissuade a witness or victim by use of force or threat of force (§ 136.1, subd. (c)(1); count
11), false imprisonment of a hostage (§ 210.5; count 12), two counts of misdemeanor
petty theft (§ 488; counts 13 & 14), two counts of misdemeanor resisting, delaying, or
obstructing an officer (§ 148, subd. (a)(1); counts 15 & 18), misdemeanor possession of
controlled substance paraphernalia (Health & Saf. Code, § 11364, subd. (a); count 16),
and escape from the lawful custody of an officer (§ 4532, subd. (b)(1); count 17).
       As to count 1, the information further alleged that Ruiz personally used a firearm
(§ 12022.5, subd. (a)). As to counts 3, 4, and 5, the information alleged that Ruiz was
armed with a firearm (§ 12022, subd. (a)(1)). As to counts 4 and 8, the information
alleged that Ruiz personally inflicted great bodily injury (GBI) (§§ 667, 1192.7 [count 4];
§§ 12022.7, subd. (a), 1203, subd. (e)(3) [count 8]). As to count 10, the information
alleged Ruiz had previously been convicted of a violation of Vehicle Code section 10851,
subdivision (a) (§ 666.5, subd. (a)). Lastly, the information alleged that Ruiz had served
seven prior prison terms (prison prior) (§ 667.5, subd. (b)).


       1
           Unspecified statutory references are to the Penal Code.
                                                  2
       A jury found Ruiz guilty of counts 2 through 13, 15, 17, and 18, and found true the
allegations attached to counts 3, 4, 5, and 8.2 The jury found Ruiz not guilty on counts 1
(burglary) and 14 (petty theft). The jury could not reach a unanimous verdict on count 16
(drug paraphernalia possession), which was subsequently dismissed.
       In a bifurcated court trial, Ruiz admitted the truth of the prior conviction allegation
attached to count 10 and the seven prison prior allegations.
       In February 2020, the trial court sentenced Ruiz to an aggregate term of 22 years
in prison. The court selected count 8 (carjacking) as the principal term and imposed the
upper term of nine years, consecutive to a three-year term for the attached GBI
enhancement. In addition, the court imposed the following terms for the remaining
counts: A consecutive term of one year and four months for count 3 (robbery), plus a
consecutive four-month term for the attached firearm enhancement; a consecutive term of
one year for count 4 (battery), plus a consecutive four-month term for the attached
firearm enhancement;3 a consecutive term of one year and eight months for count 6
(carjacking); a concurrent, three-year term for count 7 (robbery); a concurrent, three-year
term for count 9 (attempted robbery); a concurrent, three-year term for count 10 (taking
or unauthorized use of a vehicle); a consecutive term of three years for count 11 (witness
or victim dissuasion); a consecutive term of one year and eight months for count 12 (false
imprisonment); and a consecutive term of eight months for count 17 (escape). The court
stayed the punishments for count 2 (one year for assault with a firearm) and count 5 (two


       2
          We note that the jury’s true finding on the GBI allegation attached to count 4
included a reference to section 12022.7, subdivision (a)—a provision that had not been
alleged for that count in the information. Ruiz makes no argument in this court regarding
the difference between the verdict and the information.
        3
          The clerk’s sentencing minute order indicates that the trial court struck the
additional GBI enhancement (“PC 12022.7(a)”) that was attached to count 4 and
erroneously states the enhancement had not been proven at trial. The court, however, did
not mention on the record this GBI enhancement at the sentencing hearing, which had
been found true by the jury.
                                                 3
years for felony false imprisonment), under section 654. The trial court imposed
concurrent 60-day jail terms on the three misdemeanor convictions (counts 13, 15, & 18).
The court ordered victim restitution and various fines and fees, including a $129.75
criminal justice administration fee to the City of San Jose (former Gov. Code, § 29550 et
seq.). Lastly, although not mentioned on the record at the sentencing hearing, according
to the court clerk’s minute order and abstract of judgment, the court struck the
punishment for the seven prison prior enhancements.
       Ruiz timely appealed.
       B. Evidence Presented at Trial
              1. Prosecution Evidence
       In January 2018,4 Ruiz had a relationship with a woman, Candelaria B. Around
January 12, Ruiz argued with Candelaria at her condominium in Milpitas. Candelaria’s
roommate, Michael V., was there at the time.5 When Candelaria asked Ruiz about $20
that was missing from her purse, he “got upset” because Candelaria had “called him a
thief[,] basically.” After this, each of them left the condominium. Ruiz eventually
returned in the evening with a shotgun, covered by a cloth. Michael V. was there. Ruiz
uncovered the shotgun and leaned it against the wall in the living room. Later, a man
named Sonny arrived. Candelaria had not returned home and, at around 1:16 a.m.,
Michael sent her a text message that said, “ ‘Dude’s [sic] here with a gun waiting. Don’t
come home.’ ”
       According to Michael, “[t]hings changed,” and Ruiz said that “somebody had to
pay for whatever [Candelaria] did.” Ruiz told Michael to empty his pockets and take off
his clothes. Ruiz also asked Michael if he was working for the police. Sonny stood

       4
        Unless otherwise indicated, all dates were in 2018.
       5
        At trial, the trial court found Candelaria B. unavailable to testify, and a redacted
version of her preliminary hearing testimony was read into evidence. Likewise, Michael
V. was declared unavailable, and a redacted version of his preliminary hearing testimony
was read into evidence.
                                                 4
behind Michael and pointed the shotgun at Michael’s face and/or head.6 Michael testified
that the shotgun “was behind” him, and Sonny “made some -- there was some kind of
noise and he pointed it at [Michael’s] head.” On cross-examination, Michael also said,
“What I pay attention to is [that the] dude has his hands on the trigger, pointed to my
head.” Michael “was in shock” and “afraid.” Michael took off his clothes and handed
his phone and money to Ruiz. Michael testified that he did not recall Ruiz saying
anything like that he would shoot Michael.
       Later, another man (who was a friend of Ruiz) came to the condominium. The
man hit Michael. The beating caused Michael to lose consciousness and injure his face.
After the beating, Sonny and the other man left. Ruiz tied Michael to a chair, wrote on
Michael’s face with a marker, colored and shaved part of Michael’s hair, forced Michael
to put on woman’s clothing, and took pictures of him.
       In the morning, Michael ran out of the condominium and jumped off the balcony.
During a subsequent call to 911, Michael told the operator that Ruiz had a “big old rifle”
that he used to threaten Michael by pointing it at him, not by hitting him with it.
       One day later, on the evening of January 14, Tuan H. met Ruiz at a house in San
Jose to buy a fish tank that had been posted online for sale. Ruiz said the tank was in a
shed outside the house, and Tuan gave Ruiz $800. Ruiz then exited the house but did not
return. Realizing he had been scammed, Tuan texted and left voice messages for Ruiz.
Ruiz eventually called Tuan and told Tuan to meet him at a hotel in Morgan Hill to pick
up the fish tank.
       At Ruiz’s request, Tuan drove to the hotel accompanied by Ruiz’s friend. Tuan
parked “right in front” of Ruiz’s hotel room, entered the room, and asked for his money

       6
          Michael used both “face” and “head” when describing where Sonny had pointed
the shotgun. For example, Michael testified that Sonny was “[s]tanding right behind
[Michael], pointing it at [his] face,” and “there’s a gun in [his] face.” Michael also
testified that he “had a gun at [his] head” and agreed when asked if Sonny had held the
gun up to the “back of [his] head” while standing behind him.
                                                 5
back. A man who was in the room with Ruiz pulled out a knife and told Tuan to “follow
directions or else [he] was going to get hurt.” Ruiz told Tuan to remove his pants (which
contained Tuan’s wallet, car keys, and phone) and hand them over. Ruiz then left the
room with a woman and drove away in Tuan’s car, taking Tuan’s pants and wallet. Two
men stayed in the room with Tuan to ensure that he did not leave. The next morning, the
men seemed “tired of the situation” and gave Tuan his phone. Tuan called his father for a
ride and eventually informed the police about what had happened.
       Five days later, in the early morning hours of January 19, Lucio R. was driving for
Uber. He picked up Ruiz in San Jose to take him to Gilroy. On the way, Lucio
mentioned that he was looking for a new job. Ruiz said he owned a cannabis business
and was looking for someone to be his driver. Ruiz showed Lucio a large bag of
marijuana, some pills, and clear containers and asked if Lucio would be interested in
driving him around to different locations. Ruiz said Lucio could earn $1,600 to $1,700 a
night. Ruiz also said that if everything went well on this occasion, he would hire Lucio
to be his regular “chauffeur.” Lucio agreed to drive Ruiz around on that early morning.
       At their destination in Gilroy, Ruiz and Lucio waited in a shed with three other
men for a woman to arrive. After the woman arrived and Ruiz had spoken to her, Lucio
drove Ruiz to a nearby apartment. Ruiz eventually invited Lucio into the apartment. A
man and woman were inside. Ruiz drank shots and smoked a crystal-like substance using
a pipe. Lucio then drove Ruiz back to the shed. Two more men were there at this time.
Ruiz smoked and drank again. Ruiz and another man forced Lucio to smoke from a pipe,
but he only pretended to inhale. Lucio then told Ruiz he wanted to leave. Ruiz asked
Lucio for his car keys, saying that he wanted to retrieve and put some things in Lucio’s
car. Instead of handing over his keys, Lucio offered to unlock the car for Ruiz. They
exited the shed.
       When Lucio unlocked his car, Ruiz tried to get in the driver’s seat. Lucio tried to
stop Ruiz from getting in the car, and Ruiz punched Lucio in the face. Lucio fell to the
                                                6
ground, “couldn’t breathe for . . . awhile,” felt dizzy, and was covered in blood. He
noticed a handgun in Ruiz’s waistband. Lucio then got into his car and locked the doors.
Lucio realized that he no longer had his phone and keys, which had been in his pocket.
But he was wearing a smartwatch. Lucio turned on his watch, which prompted Ruiz and
his associates to demand the watch. Ruiz repeatedly unlocked the car doors remotely
using Lucio’s keys. Ruiz was told by an associate about Lucio’s ability to use the watch
to make a call and then started banging on the car’s window. Lucio eventually got out of
the car, acted as if he were going to give the watch to Ruiz, and then ran away yelling for
help. Ruiz said “go get him,” and a man chased Lucio with a screwdriver. Lucio made it
to a nearby house and the residents called 911. Lucio subsequently was treated at a
hospital for his injuries. He suffered a broken and bloody nose, lacerated lip, black eye,
and facial swelling.
       Two days later, on January 21, police located Lucio’s stolen car and Ruiz at a
hotel in San Jose. Ruiz had given a ride to a woman, Veronica M., from Modesto to San
Jose. Police found them locked inside a hotel room. Over the course of two days, the
police attempted to get Ruiz to exit the room or let the woman leave. Eventually, the
police used explosives to knock down the room’s door and arrested Ruiz.
       Over a year later, on April 26, 2019, Ruiz was being held as an inmate at a
hospital in San Jose. While using the bathroom, Ruiz broke a window and climbed out
using a rope made of bedsheets. He was apprehended shortly thereafter.
              2. Defense Evidence
       Ruiz testified in his own defense. Ruiz said many people knew him because he is
a professional “ultimate fighter,” with a social media presence. He had been at and left
Candelaria B.’s condominium, but “[t]here was no 20 bucks that was involved.” He
denied returning to the condominium and attacking Michael V. He denied having a
shotgun and noted that no shotgun had been recovered. When asked about Michael’s


                                                7
testimony at the preliminary hearing, Ruiz remembered that Michael testified that the
shotgun “was racked.”
          Ruiz had never met Tuan H., never posted a fish tank for sale, and did not take
Tuan’s car. Additionally, Ruiz denied meeting, riding with, or attacking Lucio R. On
cross-examination, Ruiz acknowledged that both Tuan and Lucio had his phone number,
but his phone had been “missing” at the time of the incidents they described.
          Ruiz testified further that he was not aware the car he drove on January 21 had
been stolen from Lucio. Ruiz found it “pretty odd” when the police called him at the
hotel room, and he was not aware of any warrant for his arrest. Ruiz never told the
woman he was with that she could not leave the room. He “didn’t hurt nobody” and
“ain’t going to keep nobody hostage.”
          Ruiz admitted his escape from the hospital, explaining that he was concerned
about the health of his youngest daughter.
                                       II. DISCUSSION
          Ruiz raises eight claims of error—six in his opening brief and two in supplemental
briefs.
          In his opening brief, Ruiz raises two claims regarding his convictions. He
contends the evidence was insufficient to support the conviction for assault with a
firearm, (count 2) and his trial counsel was ineffective for failing to object to the
prosecutor’s comments in closing argument about the crime of assault with a firearm.
          Regarding his sentence, Ruiz asserts in his opening brief that the trial court
imposed an unauthorized sentence for the witness or victim dissuasion conviction (count
11), and that the punishments for his robbery conviction (count 7) and attempted robbery
conviction (count 9) must be stayed under section 654. He also asserts that this court
should order the trial court to amend the judgment, pursuant to Assembly Bill No. 1869
(2019-2020 Reg. Sess.) (Assembly Bill 1869), to vacate a criminal justice administration


                                                    8
fee imposed at his sentencing, and direct the trial court to correct certain errors in the
abstract of judgment.
       In his supplemental briefing, Ruiz contends the matter should be remanded for
resentencing due to recent changes to section 654 made by Assembly Bill No. 518 (2021-
2022 Reg. Sess.) (Assembly Bill 518) and to section 1170 made by Senate Bill No. 567
(2021-2022 Reg. Sess.) (Senate Bill 567).
       We first address Ruiz’s claim challenging the sufficiency of the evidence on his
conviction for assault with a firearm. Because we reverse that conviction and direct a
remand for full resentencing, we do not address Ruiz’s related ineffective assistance of
counsel claim and several of his sentencing claims. However, notwithstanding our
decision to vacate Ruiz’s sentence and remand for resentencing, to assist the trial court at
resentencing, we address Ruiz’s section 654 claims regarding counts 7 and 9 and discuss
errors in the abstract of judgment.
       A. Sufficiency of Evidence for Assault with a Firearm
       Ruiz claims that the evidence is insufficient to support his conviction on count 2
for assaulting Michael V. with a shotgun because the prosecution did not present any
direct or circumstantial evidence that the shotgun was loaded. For the reasons explained
below, we agree.
              1. Legal Principles
       “ ‘When considering a challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ ” (People v. Powell (2018) 5 Cal.5th 921,
944; see also Jackson v. Virginia (1979) 443 U.S. 307, 318–319; People v. Jimenez
(2019) 35 Cal.App.5th 373, 392.)


                                                  9
       “In applying this test, we . . . presume in support of the judgment the existence of
every fact the jury could reasonably have deduced from the evidence.” (People v.
Zamudio (2008) 43 Cal.4th 327, 357 (Zamudio).) “We ‘must accept logical inferences
that the jury might have drawn from the circumstantial evidence.’ ” (Ibid.) “ ‘We
resolve neither credibility issues nor evidentiary conflicts; we look for substantial
evidence. [Citation.]’ [Citation.] A reversal for insufficient evidence ‘is unwarranted
unless it appears “that upon no hypothesis whatever is there sufficient substantial
evidence to support” ’ the jury’s verdict.” (Ibid.) “However, ‘[a] reasonable inference
. . . “may not be based on suspicion alone, or on imagination, speculation, supposition,
surmise, conjecture, or guess work. [¶] . . . A finding of fact must be an inference drawn
from evidence rather than . . . a mere speculation as to probabilities without evidence.” ’ ”
(People v. Davis (2013) 57 Cal.4th 353, 360.)
       Section 245, subdivision (a)(2), “ ‘punishes “[a]ny person who commits an assault
upon the person of another with a firearm.” Assault is defined as “an unlawful attempt,
coupled with a present ability, to commit a violent injury on the person of another.”
[Citation.] “Once a defendant has attained the means and location to strike immediately
he has the ‘present ability to injure.’ ” ’ ” (People v. Covarrubias (2016) 1 Cal.5th 838,
890; see §§ 240, 245, subd. (a)(2).) “Assault with a deadly weapon can be committed by
pointing a gun at another person.” (People v. Raviart (2001) 93 Cal.App.4th 258, 263.)
Nonetheless, “ ‘[a] long line of California decisions holds that an assault is not committed
by a person’s merely pointing an (unloaded) gun in a threatening [manner] at another
person.’ [Citation.] However, the fact that the gun was loaded may be inferred from
circumstantial evidence, and [courts] will uphold an assault conviction if the inference is
reasonable.” (People v. Penunuri (2018) 5 Cal.5th 126, 147; see People v. Rodriguez
(1999) 20 Cal.4th 1, 11, fn. 3, 12 (Rodriguez); see also People v. Wolcott (1983) 34
Cal.3d 92, 99 (Wolcott) [“ ‘if a person points an unloaded gun at another, without any
intent or threat to use it as a club or bludgeon, he does not commit . . . assault under Penal
                                                 10
Code section 240’ ”]; People v. Orr (1974) 43 Cal.App.3d 666, 672 (Orr) [“[P]ointing an
unloaded gun at another person with no effort or threat to use it as a bludgeon, is not an
assault with a deadly weapon. This is for the reason that there is no present ability to
commit a violent injury on the person.”].)
                2. Jury Instructions and Closing Argument
       In accord with the elements of section 245, subdivision (a)(2), the trial court
instructed the jury (using CALCRIM No. 875) that to convict for assault with a firearm,
the prosecution was required to prove: (1) “The defendant did an act with a firearm that
by its nature would directly and probably result in the application of force;” (2) “The
defendant did that act willfully;” (3) “When the defendant acted, he was aware of facts
that would lead a reasonable person to realize that his act by its nature would directly and
probably result in the application of force to someone;” and (4) “When the defendant
acted he had the present ability to apply force with a firearm to a person.” The
instruction further defined a firearm as “any device designed to be used as a weapon,
from which a projectile is discharged or expelled through a barrel by the force of an
explosion or other form of combustion.”7
       No instruction informed the jurors that merely pointing an unloaded gun at another
person with no effort or threat to use it as a bludgeon does not constitute assault with a
firearm. (See Rodriguez, supra, 20 Cal.4th at p. 11, fn. 3; People v. Fain (1983) 34
Cal.3d 350, 357, fn. 6; Orr, supra, 43 Cal.App.3d at p. 672.)
       Furthermore, in closing argument, the prosecutor told the jury that “the classic
example [of assault with a firearm] is pointing a firearm at somebody.” The prosecutor
also argued that “merely pointing the gun at [Michael V.] is easily enough to satisfy”
section 245, subdivision (a)(2). Thereafter, the prosecutor displayed on a board the
elements of assault with a firearm and said, “There are a lot of elements up there, but just


       7
           Ruiz does not challenge the correctness of the trial court’s instruction.
                                                   11
know that pointing a firearm at somebody within range satisfies all these elements.”
After noting Michael’s testimony about Sonny and Ruiz pointing the shotgun at him, the
prosecutor continued, “So somebody pointing a gun at Michael is enough, and it satisfies
assault with a firearm looking at all of these elements. Those are all met here. [¶]
There’s also no requirement here that the gun be loaded or that it be used or fired at all.
There’s nothing in that instruction that requires any type of actual discharge of a firearm.
So just pointing it at him is enough, and it’s satisfied here.” (Italics added.) The
prosecutor made no argument that Ruiz or Sonny had attempted to use the shotgun as a
bludgeon.
              3. Analysis
       The police never recovered the shotgun, and no direct evidence demonstrated that
the shotgun was loaded. Thus, we must look to the circumstantial evidence to determine
whether it provides substantial evidence through logical inferences from which a
reasonable jury could conclude beyond a reasonable doubt that the shotgun was loaded.
       The trial evidence showed that, after arguing with Candelaria B. about some
missing money, Ruiz retrieved a shotgun from another location, brought it to the
condominium covered by a cloth, and leaned it against the living room wall. When Ruiz
uncovered the shotgun, Michael thought it was “no big thing.” Michael described the
shotgun as about 32 inches long and black or brown in color. It had a piece that could be
“rack[ed] or move[d].” Michael recognized it as a shotgun, “[j]ust by looking at it.”
Michael had seen a shotgun before in movies or on TV but “not in real life.” Michael did
not testify that he and Ruiz discussed the shotgun at all.
       Later, Ruiz told Michael that “somebody had to pay for whatever [Candelaria]
did” and ordered Michael to empty his pockets and remove his clothing. At that time,
Sonny stood behind Michael and pointed the shotgun at Michael’s face/head. Michael
testified Ruiz did not “say[] anything like” “ ‘[i]f you don’t do what I’m telling you to do,
I’ll shoot you.’ ” Michael testified further that while this was happening, he heard “some
                                                 12
kind of noise” and that Sonny “ha[d] his hands on the trigger, pointed to [Michael’s]
head.” In addition, Michael recalled Ruiz minding the shotgun during the incident and
pointing it at him in the morning. Sometime during the incident, Ruiz gestured toward
the gun, and Michael testified that he obeyed Ruiz’s commands because of the gun.
While they were in the apartment together, Ruiz did not point the gun at Michael (except
in the morning, after the attack had already occurred) or handle it except for moving it
from room to room.
       The Attorney General asserts that Michael’s testimony—though containing “some
ambiguity”—“sufficiently demonstrates that Sonny did rack or load a round in the
firearm,” which indicates that the shotgun was loaded. We are not convinced that a
reasonable fact finder can logically infer from Michael’s testimony that the “noise” he
heard was that of the shotgun being loaded or its forestock being worked to chamber a
shotgun shell (cartridge). When the prosecutor asked Michael whether anyone had
“rack[ed] or seem[ed] to load the shotgun,” Michael responded by saying “It was behind
me.” The prosecutor next asked, “Did you hear anything that made you think the shotgun
was --.” Michael interrupted the question saying, in part, “Yeah. He made some -- there
was some kind of noise and he pointed it at [his] head. And I am thinking, ‘What the
heck is going on? Why is this happening? What are these guys thinking?’ ” The
prosecutor did not pose any follow-up questions to this answer and did not ask whether
Sonny had racked or loaded the shotgun.
       Michael did not provide any details about the noise he had heard when the shotgun
was pointed at his head. The prosecution presented no evidence about how shotguns are
loaded and the relevance, if any, of sounds to that action. The jury heard no evidence
about the relationship of racking to cartridges and whether a shotgun can be racked
without a cartridge inside. The jury heard no evidence that any shotgun shells or other
firearm bullets were found in the apartment. We therefore do not agree with the Attorney
General that Michael’s statement that “there was some kind of noise” just before Sonny
                                                13
pointed the shotgun at his head constitutes substantial evidence from which a jury could
infer beyond a reasonable doubt that the weapon was loaded.
       The Attorney General argues further that Michael’s perception of the shotgun as a
threat to his safety (given that it was not being used as a bludgeon) supports a finding that
the gun was loaded. But Michael’s testimony makes clear that he did not actually know
whether the gun was loaded. Michael and Ruiz had no discussion about the gun.
Michael did not see Ruiz load the gun. Ruiz never said anything to Michael about the
gun at all. Michael did not testify that he had seen Ruiz fire a weapon before or even that
he was afraid of him. Michael had never seen a shotgun before “in real life.” Michael
thought it was “no big thing” that Ruiz brought the shotgun into the condominium until
Sonny pointed it at him. Under these circumstances, Michael’s belief that the gun was
loaded does not constitute substantial evidence that it was in fact loaded. (See Wolcott,
supra, 34 Cal.3d at p. 99 [the fact that a gun was loaded must be proved “ ‘regardless of
the fact . . . whether the party at whom it was menacingly pointed was thereby placed in
great fear’ ”].)
       The Attorney General also contends that Ruiz’s retrieval of the gun following his
argument with Candelaria and his statement that someone “ ‘had to pay’ ” for what
Candelaria had done constitute substantial evidence from which a reasonable jury could
infer the gun was loaded. While we agree these are possible inferences, they are highly
speculative in context. There is no evidence that Candelaria (or Michael) had a gun, that
there was a history of prior violence between Ruiz and Candelaria, or any other factor
that would suggest that Ruiz would have loaded the gun prior to bringing it to the
apartment.
       The Attorney General cites no other circumstantial evidence from which the jury
might have inferred the shotgun was loaded, and after having carefully reviewed the
record, we have not identified any.


                                                14
       We recognize that there are a number of cases in which reviewing courts have
upheld convictions for crimes that require proof of a loaded gun based upon
circumstantial evidence of that fact, including the behavior of the defendant and the
victim. (See, e.g., Rodriguez, supra, 20 Cal.4th at p. 12; see also id. at p. 13; People v.
Lochtefeld (2000) 77 Cal.App.4th 533, 541.) However, even compared to these
precedents, the evidence here was exceedingly weak.
       Our concern about the paucity of evidence that the shotgun was loaded is
significantly magnified by our lack of confidence that the jury understood it needed to
make such a finding in the first place. The jury instructions (which Ruiz has not
challenged) did not inform the jury that they needed to find the gun was loaded to convict
him of assault with a firearm. Critically, the prosecutor affirmatively told the jurors in
closing argument that they did not need to find the gun was loaded. The prosecutor
informed the jury that a finding that the gun was pointed at Michael was enough to
convict Ruiz of count 2. This misstatement of the law did not draw any objection.
Ruiz’s trial counsel did not address this issue at all in his closing argument. In addition,
the jury instruction on the firearm enhancement allegations attached to counts 3 through 5
told the jurors that “[a] firearm does not need to be loaded.”
       We have found no evidence in the record of any discussion among the parties or
the trial court that the jury on count 2 would need to find the shotgun was loaded in order
to conclude that the present-ability element of the crime had been proven. Thus, we have
little reason to believe that the jury understood they needed to make this finding, weighed
the evidence presented on the subject, and in fact unanimously determined beyond a
reasonable doubt that the shotgun was loaded.
       Under these circumstances, we conclude no substantial evidence in the record
supports Ruiz’s conviction on count 2 of assault with a firearm such that a reasonable
trier of fact could find him guilty beyond a reasonable doubt. Even applying the highly
deferential substantial evidence standard of review (see Zamudio, supra, 43 Cal.4th at
                                                 15
p. 357), we decide on this record that the evidence falls short. We thus reverse Ruiz’s
conviction on count 2 and bar any retrial on that count. (See People v. Hatch (2000) 22
Cal.4th 260, 271–272.)
       In light of our reversal of Ruiz’s conviction on count 2, we vacate Ruiz’s sentence
entirely and direct the trial court to fully resentence him on remand. (See People v.
Navarro (2007) 40 Cal.4th 668, 681; see also People v. Buycks (2018) 5 Cal.5th 857,
893; People v. Valenzuela (2019) 7 Cal.5th 415, 424–425.) Given our decision on Ruiz’s
sufficiency claim, we need not address his ineffective assistance claim that challenges his
trial counsel’s failure to object to the prosecutor’s apparent misstatement of law in
closing argument regarding the assault with a firearm charge.
       B. Sentencing Claims
       Although we conclude that Ruiz’s sentence should be vacated entirely based on
the reversal of the conviction on count 2, for the benefit of the trial court at resentencing
we will address two claims of sentencing error raised under section 654—namely, that
the punishments imposed on the conviction for robbery committed against Tuan H.
(count 7) and the conviction for attempted robbery committed against Lucio R. (count 9)
should be stayed.
       We, however, do not address Ruiz’s additional sentencing claim that the trial court
pronounced an unauthorized sentence when, pursuant to section 1170.15, it imposed a
full consecutive term for his witness or victim dissuasion crime against Lucio (count 11).8


       8
         Section 1170.15 provides in relevant part: “Notwithstanding subdivision (a) of
[s]ection 1170.1 which provides for the imposition of a subordinate term for a
consecutive offense of one-third of the middle term of imprisonment, if a person is
convicted of a felony, and of an additional felony that is a violation of [s]ection 136.1 or
137 and that was committed against the victim of, or a witness or potential witness with
respect to, or a person who was about to give material information pertaining to, the first
felony, . . . the subordinate term for each consecutive offense that is a felony described in
this section shall consist of the full middle term of imprisonment for the felony for which
a consecutive term of imprisonment is imposed.” (§ 1170.15.)
                                                 16
At trial, neither party nor the probation department mentioned section 1170.15 in their
submissions to the trial court regarding Ruiz’s sentencing, and Ruiz did not object or
make any argument when the court invoked section 1170.15 at his sentencing hearing.
Given that the section 1170.15 issue was not explicated in the trial court and the Attorney
General asserts in this appeal that Ruiz forfeited his current claim of error, and because
we otherwise are remanding this case to the trial court, we leave it to Ruiz (should he so
choose) to assert at his resentencing the alleged inapplicability of section 1170.15 to
count 11.
       In addition, given our remand for full resentencing, we need not address Ruiz’s
three claims that are based on recent legislative changes to statutes governing sentencing
(namely, section 654 (Assembly Bill 518) and section 1170 (Senate Bill 567)) and the
imposition of fees (namely, Government Code section 6111 (Assembly Bill 1869)). If
Ruiz so chooses, he may raise his claims regarding the applicability of Assembly Bill
518, Senate Bill 567, and Assembly Bill 1869 in the trial court during resentencing. We
express no opinion as to how the trial court should exercise its discretion under current
law when it resentences Ruiz.
              1. Background for Section 654 Claims
       Regarding count 6 (carjacking) and count 7 (robbery), Tuan H. testified that Ruiz
summoned him inside a hotel room and, after Tuan entered, Ruiz’s friend pulled out a
knife and threatened Tuan. Ruiz ordered Tuan to remove his pants. Ruiz took Tuan’s car
keys, phone, and wallet out of the pants. Ruiz then left in Tuan’s car, which was parked
outside the room, taking Tuan’s pants and wallet. In closing argument, the prosecutor
told the jury that the carjacking and robbery offenses both occurred at the hotel room
when Ruiz took Tuan’s pants (which contained his keys) and his car “was just right
outside.”
       In count 9, the information alleged that Ruiz committed attempted second degree
robbery by attempting to take Lucio R.’s “watch” against his will by means of force and
                                                17
fear. In count 11, the information alleged witness or victim dissuasion by use of force or
threat of force against Lucio.
       At trial, Lucio testified that after Ruiz had punched him, he locked himself inside
his car, realized that he no longer had his phone or keys, and “the next thing [he] did was
turn on [his] watch.” When he did so, “they [i.e., Ruiz and his associates] noticed the
light turn on and they . . . immediately came towards” Lucio saying, “hey what is that,
give it to us, demanding [] the watch.” Ruiz had Lucio’s car keys in his hand and kept
unlocking the doors remotely while Lucio locked the doors in response. This back-and-
forth went on “for a[ ]while.” Ruiz and his associates “at the same time” demanded the
watch because an associate told Ruiz that Lucio could make a call using his watch. Ruiz
then “started banging on the window” with his fist and said “give it to me.”
       In closing argument regarding counts 9 and 11, the prosecutor argued that Ruiz
and his associates knew what Lucio could do with his smartwatch and “so their priority
was to stop Lucio from calling 9-1-1, from bringing [the] police there, to catch them in
what they did.” The prosecutor stated further that “as soon as [Lucio] turned [the watch]
on, [Ruiz] and his friends were talking about the watch, and [Ruiz] immediately came
over to the car,” “demanded the watch and pounded on the window of Lucio’s car. . . .
So this was a man capable of shattering this window, getting to Lucio and causing and
inflicting more injuries on him. And the reason why is because he wanted to keep Lucio
from calling 9-1-1. There was never a rush to get into that car until Lucio turned on his
watch, and then the danger increased substantially, because [Ruiz] was now outside of
the window eventually about to shatter that window.”
       Subsequently, in a sentencing brief, the prosecutor suggested to the trial court that,
in light of count 6, Ruiz’s punishment on count 7 should be stayed pursuant to section
654. The prosecutor similarly suggested that the trial court should stay Ruiz’s
punishment on count 9, in light of count 11, under section 654.


                                                18
       At sentencing, without any elaboration on the record, the trial court rejected the
prosecutor’s suggestions and imposed unstayed terms on counts 6 and 7 and counts 9 and
11. The trial court, however, noted that it had considered the sentencing briefs and
explained that the parties and court had “discussed sentencing off the record for quite a
while to straighten out any issues that might involve Penal Code section 654.” Neither
party offered any further comment for the record when asked by the court if they wished
to be heard.
               2. Legal Principles Regarding Section 654
       “Section 654 precludes multiple punishments for a single act or indivisible course
of conduct.”9 (People v. Assad (2010) 189 Cal.App.4th 187, 200.) Even concurrent
sentences on convictions subject to section 654 are prohibited; the sentence on one of the
two applicable convictions must be imposed and then stayed. (People v. Deloza (1998)
18 Cal.4th 585, 591–592.) “[T]he purpose of section 654 ‘is to insure that a defendant’s
punishment will be commensurate with his culpability.’ ” (People v. Latimer (1993) 5
Cal.4th 1203, 1211.)
       Application of section 654 “requires a two-step inquiry, because the statutory
reference to an ‘act or omission’ may include not only a discrete physical act but also a
course of conduct encompassing several acts pursued with a single objective.” (People v.
Corpening (2016) 2 Cal.5th 307, 311 (Corpening).) Only if the case involves more than
one act does a court consider whether the case involves a course of conduct. (Ibid.) “At


       9
         Current section 654, subdivision (a), provides in relevant part: “An act or
omission that is punishable in different ways by different provisions of law may be
punished under either of such provisions, but in no case shall the act or omission be
punished under more than one provision.” (§ 654, subd. (a).) Our analysis of the
potential applicability of section 654 is not affected by the recent legislative amendment
to section 654 in Assembly Bill 518 granting the trial court discretion to select which
term of imprisonment to impose (as opposed to mandating imposition of the longest
potential term of imprisonment, as was required by the former law). (See Stats. 2021, ch.
441, § 1.)
                                                19
step one, courts examine the facts of the case to determine whether multiple convictions
are based upon a single physical act.” (Id. at p. 312.) “Whether a defendant will be
found to have committed a single physical act for purposes of section 654 depends on
whether some action the defendant is charged with having taken separately completes the
actus reus for each of the relevant criminal offenses.” (Id. at p. 313.) If the convictions
involve more than one act, the court reaches “step two of the section 654 analysis:
whether the [course of conduct] involved multiple intents and objectives.” (Id. at p. 316.)
       At step two, whether crimes arise from an indivisible course of conduct turns on
the perpetrator’s intent and objective. (People v. Harrison (1989) 48 Cal.3d 321, 335.)
“If all of the offenses were incident to one objective, the defendant may be punished for
any one of such offenses but not for more than one.” (Neal v. State of California (1960)
55 Cal.2d 11, 19, overruled in part on another ground in People v. Correa (2012) 54
Cal.4th 331, 341.) Whether a defendant harbored a single intent—and thus a single
objective—is a factual question; the applicability of section 654 to settled facts is a
question of law. (Harrison, at p. 335.) We review the record for substantial evidence to
support implied findings sufficient to uphold the sentence under section 654. (See People
v. Osband (1996) 13 Cal.4th 622, 730–731.)
              3. Analysis of Section 654 Claims
       Ruiz contends the trial court should have stayed the punishment for his conviction
on count 7 for robbing Tuan H. because both the robbery and the carjacking (count 6)
were based on the single act of taking Tuan’s pants (which contained his car keys) by
force or fear. The Attorney General agrees with Ruiz and concedes that multiple
punishment of Ruiz on counts 6 and 7 is precluded by section 654. We accept the
concession, given the state of the evidence and the prosecution’s theory of Ruiz’s guilt on
those counts. (See Corpening, supra, 2 Cal.5th at pp. 314, 316–317.) We thus will direct
the trial court on remand to apply section 654 when resentencing Ruiz on counts 6 and 7.


                                                 20
       Additionally, Ruiz contends his convictions for attempted robbery (count 9) and
attempting to prevent or dissuade Lucio R. from reporting a crime (count 11) were based
on the same facts surrounding Ruiz’s punch to Lucio’s face, the taking of Lucio’s keys
and phone, Lucio’s effort to use his smartwatch to call the police, and Ruiz’s attempt to
take the smartwatch before Lucio ran away. Ruiz asserts further that the “separate
objective exception does not apply here since [his] sole objective in committing the
attempted robbery, even according to the prosecutor, was to prevent the victim from
reporting the assault.”
       The Attorney General counters that substantial evidence supports the trial court’s
unexplained finding that the attempted robbery of Lucio R. was not contemporaneous to
the attempt to dissuade Lucio and rested on a different criminal intent and objective.
       We are not persuaded by Ruiz that his convictions on counts 9 and 11 are based on
a single physical act or that they comprise an indivisible course of conduct committed
with a single intent and objective. The evidence here demonstrates that more than a
single physical act served as the basis for convicting Ruiz of attempted robbery and
witness or victim dissuasion. By remotely unlocking the car doors while he and his
associates were demanding the watch, Ruiz took a direct but ineffectual step toward
committing robbery. This conduct was distinct from Ruiz’s subsequent actions that
included violently banging on the car window and demanding the watch after hearing
from his associate that Lucio could make a phone call using his watch. Furthermore,
there is substantial evidence that Ruiz harbored different purposes when he first
repeatedly unlocked Lucio’s car doors while he and his associates demanded the watch
and then when he approached the car, banged on the window, and demanded the watch.
Ruiz’s former actions demonstrate an intent and objective to simply take the watch for
personal gain. By contrast, his later actions betray an intent and objective to take the
watch to prevent or dissuade Lucio from calling the police.


                                                21
       Ruiz’s reliance on People v. Galvez (2011) 195 Cal.App.4th 1253 as support for
his claim of section 654 error is misplaced. Galvez is materially distinguishable from the
present case. There, the perpetrators’s effort to take the victim’s cell phone involved the
same objective throughout the incident and occurred concurrently with the effort to
dissuade the victim from using his phone to report an attack he had witnessed. (Galvez,
at pp. 1257–1258, 1263.) Here, Ruiz’s conduct outside the car provides substantial
evidence supporting a finding of separate efforts at taking the watch that had distinct
objectives.
       For these reasons, we conclude that the trial court properly imposed unstayed
sentences on counts 9 and 11 because section 654 does not apply to those counts.
       E. Errors in the Abstract of Judgment
       Ruiz contends that the abstract of judgment should be corrected in three respects.
Because we have decided to vacate Ruiz’s sentence and remand for full resentencing, we
will not order any correction to the abstract of judgment. On remand, the trial court will
generate a new abstract of judgment based on its resentencing and will exercise its usual
prerogative to ensure that the abstract of judgment comports with the sentence
pronounced. (See People v. Mitchell (2001) 26 Cal.4th 181, 185.)
       Nevertheless, for the trial court’s benefit at resentencing and in completing a new
abstract of judgment, we note the following anomalies that appear in the original abstract
of judgment:
       (1) Although the trial court did not mention Ruiz’s seven prison prior
enhancements at the February 2020 sentencing hearing, the abstract of judgment indicates
that the court struck the punishment for those prison priors. Because the seven prison
prior enhancement allegations in this case are legally invalid under current law (see
§ 667.5, subd. (b); Stats. 2019, ch. 590, § 1 [Senate Bill No. 136]; see also § 1171.1,
subd. (a); Stats. 2021, ch. 728, § 3 [Senate Bill No. 483]) the new abstract of judgment
should not include a reference to those prison prior enhancements.
                                                22
       (2) Although the trial court did not mention at sentencing the GBI enhancement
attached to count 4 that the jury had found true, the clerk’s sentencing minute order
indicates that the trial court struck that enhancement as “not proven at trial” and the
abstract of judgment indicates that the punishment was struck. The court should address
on the record at Ruiz’s resentencing the GBI enhancement attached to count 4 found true
by the jury.
       (3) The abstract of judgment indicates that on count 3 Ruiz was convicted of
“Carjacking” under section “215[, subd.] (a).” Ruiz, in fact, was convicted on count 3 of
robbery under section 212.5, subdivision (a). The new abstract of judgment should
correctly reflect the crime of conviction and Penal Code section for count 3.
       (4) The abstract of judgment does not indicate the length of the punishment
imposed and then stayed, under section 654, for count 2 (assault with a firearm) and
count 5 (felony false imprisonment). Although we have vacated Ruiz’s conviction for
count 2, we have directed the trial court to stay the punishment on count 6 or count 7
pursuant to section 654. The new abstract of judgment should indicate the term imposed
(surrounded by parentheses in the “TIME IMPOSED” column of item No. 1) for any
count on which the punishment is stayed pursuant to section 654.10
                                   III. DISPOSITION
       We reverse for insufficient evidence Ruiz’s conviction on count 2 and remand the
matter to the trial court to dismiss that count. The convictions on the remaining counts
and the true findings on the allegations attached to those counts are affirmed. Ruiz’s
sentence is vacated in its entirety. The matter is remanded to the trial court for

       10
          The Attorney General additionally asserts that the abstract of judgment
incorrectly states that the sentence imposed on count 4 (battery) is one year (instead of
one year four months). The Attorney General is mistaken. The abstract of judgment
correctly reflects the trial court’s oral pronouncement of sentence on count 4, i.e., a
consecutive one-year term, which constitutes one-third the midterm sentence (see § 243,
subd. (d)), plus a consecutive four-month term for the attached firearm enhancement (see
§ 12022, subd. (a)(1)).
                                                 23
resentencing consistent with this opinion and with directions to stay execution of the
imposed sentence for either count 6 or count 7 (Pen. Code, § 654). Following
resentencing, the trial court is directed to prepare a new abstract of judgment and to
forward it to the Department of Corrections and Rehabilitation.




                                                24
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Bamattre-Manoukian, Acting P.J.




____________________________________
Wilson, J.




H047959
People v. Ruiz